Case 1:21-cv-21509-RNS Document 30 Entered on FLSD Docket 07/12/2021 Page 1 of 2




                                                    United States District Court
                                                              for the
                                                    Southern District of Florida
   Grupo Unidos por el Canal, S.A. and                                              )
   others, Movants,                                                                 )
                                                                                    )
   v.                                                                               ) Civil Action No. 20-24867-Civ-Scola
                                                                                    )
   Autoridad del Canal de Panama,                                                   )
   Respondent.                                                                      )
  _______________________________________________________________________________


   Grupo Unidos por el Canal, S.A. and   )
   others, Movants,                      )
                                         )
   v.                                    ) Civil Action No. 21-21509-Civ-Scola
                                         )
   Autoridad del Canal de Panama,        )
   Respondent.                           )
                       Order Consolidating Related Cases
         The Court has conducted an independent review of the record in cases
  20cv24867 (the “Partial Award Case”) and 21cv21509 (the “Final Award Case”)
  and has reviewed the parties’ joint notice on consolidation, filed at ECF No. 50
  in the Partial Award Case. The Partial Award Case and Final Award Case
  involve motions to vacate and/or confirm awards from the same arbitration
  proceeding and as such share common questions of law and fact. Pursuant to
  Federal Rule of Civil Procedure 42, The Court finds that these cases should be
  consolidated for purposes of discovery and disposition.
              Accordingly, the Court orders as follows:
        1. The Final Award Case is consolidated with the related, lower-numbered
           action, the Partial Award Case. All future filings in both actions must be
           submitted under case number 20cv24867.
        2. The Clerk is directed to administratively close the higher-numbered
           Final Award Case for statistical purposes. Further filings are not to be
           submitted under this case number 21cv21509.
        3. The Movants must file a consolidated amended motion to vacate in the
           now consolidated Partial Award Case. This amended pleading may not be
           used as vehicle to add new parties or new claims. The Movants must file
           their amended motion on or before July 23, 2021. The Respondent must
           thereafter respond to the consolidated amended motion to vacate and file
           any cross-motion to confirm on or before August 6, 2021. Should the
Case 1:21-cv-21509-RNS Document 30 Entered on FLSD Docket 07/12/2021 Page 2 of 2




        parties wish to alter these or any other deadlines, they may file a motion
        to set a briefing schedule for the Court’s consideration.
     4. In light of this order, the deadline for the Respondent to respond to the
        Movants’ motion to vacate in the Final Award Case is stayed.
        Done and ordered, in Miami, Florida, on July 9, 2021.

                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
